EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Andrew Godfrey, Chief Executive Officer of First Quantum Ventures, Inc., (the "Company"), hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Company's Annual Report on Form 10-K/A for theyear ended June 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Andrew Godfrey Andrew Godfrey Chief Executive Officer Date: March 30, 2011 This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 andshall not be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. A signedoriginal of this writtenstatementrequired by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within theelectronicversion of this writtenstatement required by Section 906,has beenprovided to the Company and will be retained by the Company and furnished to theSecuritiesand ExchangeCommission or its staff upon request.
